Citation Nr: 0912959	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  04-41 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder with depression (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to 
January 1989 and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO).  

As a procedural matter, prior to this appeal, in a rating 
decision of May 1998, the RO denied a claim of entitlement to 
service connection for PTSD, on the essential basis that the 
evidence of record did not establish that a stressful 
experience occurred.  The Veteran did not appeal that 
decision, which therefore became final. See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103.  In January 1999, the RO 
received the Veteran's application to reopen his claim for 
service connection for PTSD.  While that document was 
received within one year of notice of the May 1998 rating 
decision, it did not meet the requirements of a notice of 
disagreement such as to initiate an appeal from that rating 
decision.  See 38 C.F.R. § 20.201.  However, it did indicate 
that the Veteran desired to reopen the claim for service 
connection for PTSD.  The current appeal arises from a 
February 2003 rating decision in which the RO declined to 
reopen the claim for service connection for PTSD with 
depression.  

This case was reopened and remanded in May 2007 for 
additional development of the record.


FINDING OF FACT

The Veteran currently is shown to have a diagnosis of PTSD 
that is causally linked to a stressor event manifested by a 
hostile enemy attack while he was stationed in the Persian 
Gulf.




CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred as a result of service.  38 U.S.C.A. §§ 
110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
Veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of the grant of service 
connection for PTSD, no further discussion of VCAA is 
necessary at this point.  Any notice deficiency constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993)), and if the Veteran so chooses, he will have an 
opportunity to initiate the appellate process again should he 
disagree with the disability rating or effective date 
assigned to the award.  

II.  Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In addition, service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  VA will not concede a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b). 

VA regulations provide that compensation will be paid to a 
Persian Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability if that disability (a) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2011, and (b) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317.

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; or (B) the following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) unexplained 
rashes or other dermatological signs or symptoms, 
(3) headache, (4) muscle pain, (5) joint pain, (6) 
neurological signs and symptoms, (7) neuropsychological signs 
or symptoms, (8) signs or symptoms involving the upper or 
lower respiratory system, (9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c). 

Under the laws administered by VA, service connection for 
PTSD requires: (1) medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau 
v. Brown, 9 Vet. App. 389, 394-95 (1996)). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the Veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998). 

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996). 

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the United States Court of Appeals 
for Veterans Claims (Court) held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks. 

The Board has first considered the question of whether the 
Veteran has a confirmed diagnosis of PTSD.  In this regard, 
the Board observes that this diagnosis is clearly indicated 
in the VA medical records and VA examinations.  (See VA 
examination reports dated March 1998 and August 2008; and 
outpatient treatment reports from the VA Medical Center dated 
November 1999 to July 2007).  

Nevertheless, the Veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
Veteran either engaged in combat with the enemy during 
service or experienced a corroborated in-service stressor 
upon which the diagnosis of PTSD is predicated.  

With regard to the question of whether the Veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that he was 
awarded, in part, the Army Service Ribbon, the National 
Defense Service Medal, Southwest Asia Service Medal, and 
Kuwait Liberation Medal, as indicated by his DD-214 Form. 

Additionally, the Veteran's military records indicate that 
his principal in-service duties included working as a motor 
transport operator, tank turret repairer, unit supply, and 
orthopedic specialist, which would not, in and of themselves, 
suggest combat.  Moreover, the Veteran's service medical 
records do not suggest any wounds attributable to combat. 

In short, there is no evidence of record to suggest the 
Veteran's participation in combat with the enemy during 
service.  As such, the Board has considered whether the 
Veteran's diagnosis of PTSD is based upon a corroborated in-
service stressor or stressors. 

In this regard, the Board observes that the Veteran has 
reported several stressful in-service events related to his 
service in the Persian Gulf War.  The Veteran has stated that 
as a member of the 547th Transportation Company, U.S. 
National Guard, based in the District of Columbia, he was 
activated during Desert Shield and Desert Storm from 
September 1990 through April 1991.  His unit was attached to 
the 553rd (553rd Supply and Service Battalion) based at Fort 
Hood, Texas.  In the Persian Gulf, his unit's mission was to 
be a forward combat support battalion.  In that capacity, his 
unit moved with the forward combat units, and later operated 
under the "18th Airborne Corp" with the same mission.  He 
was part of the first wave of the land invasion in January 
1991.  While in Saudi Arabia, he was at the following 
locations: Dhahran, Dammon, Kobol Towers, Jabal, King Khalid 
Military City (KKMC), Log Base C, King Fahd Air Strip, and 
during that time he experienced Scud attacks.

The Veteran's reported stressors included: (1) being tasked 
to work with grave registration of Iraqi soldiers killed 
during air strikes, including exposure to bodies cut in half 
and burned, and being dismembered, in approximately January 
1991; (2) being in close proximity to explosions of Scud 
attacks, at locations apparently including one or more of the 
following-Dhahran, Dammon, Kobol Towers, Jabal, King Khalid 
Military City (KKMC), Log Base C, King Fahd Air Strip; and 
(3) involvement in an accident between two Army vehicles, and 
there witnessing the death of two soldiers from injuries of 
the accident.

The Veteran underwent a VA examination in August 2008.  The 
reported the following stressful experiences to the VA 
examiner:  1) that he witnessed a vehicle accident that 
caused the death of at least one person in 1991 while 
stationed in Saudi Arabia; 2) graves registration in Iraq 
where he saw charred Iraqi bodies; and 3) broken down in the 
desert for three days without food or water.  The VA examiner 
diagnosed the Veteran with combat-related PTSD and chronic 
major depressive disorder. 

Upon request for verification of stressor(s), the United 
States Joint Services Records Research Center (JSRRC) 
(previously the U.S. Armed Services Center for Research of 
Unit Records). responded that it reviewed information paper 
submitted by the District of Columbia Army National Guard 
regarding Operations Desert Shield and Desert Storm.  The 
paper documents that the 547th Transportation Company (547th 
Trans Co) deployed to Southwest Asia on November 8, 1990.  
They supported the XVIII Airborne Corps and the 101st Air 
Assault Division in Saudi Arabia, transported the 3rd Armored 
Cavalry Regiment and the 553rd Combat Support Battalion in 
their preparation for movement to Iraq, and evacuated 
prisoners of war.  While traveling through Iraq, the unit 
witnessed the destruction of war.  JSRRC further stated that 
the available U.S. Daily Movement Data for the 547th Trans Co 
indicated that the unit was base camped at King Khalid 
Military City (KKMC) in January 1991 and moved to Tactical 
Assembly Area (TAA) Cactus at the end of January 1991.  
However, there were no Iraqi Scud missile attacks at those 
locations while the unit was base camped there.  JSRRC also 
reviewed nineteen accident reports that occurred in Saudi 
Arabia in February 1991 that resulted in fatalities.  
However, there were no accident reports that involved the 
547th Trans Co.  

The Board finds that the JSRRC's response has been expressed 
in sufficient terms to warrant the application of the 
benefit-of-the-doubt doctrine in that the report corroborates 
some of the Veteran's claimed stressors when it vaguely 
stated that the unit "witnessed the destruction of war."  
In light of the Court's ruling in Pentecost and after 
consideration of all of the evidence, the Board finds that 
the preponderance of the evidence is in favor of the claim.  

Given the Veteran's PTSD diagnosis, his reported stressors, 
and the service department records corroborating similar 
stressors, the Board finds that the criteria for service 
connection for PTSD-namely a diagnosis based upon a 
corroborated stressor(s)-have been met in this case.  The 
claim is thus granted in full. 




ORDER

Service connection for PTSD with depression, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


